Citation Nr: 1014370	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether the reduction of a disability evaluation for the 
residuals of a radical prostatectomy, from 100 percent to 
40 percent, effective January 1, 2008, was proper.  

2. Entitlement to a disability evaluation for the residuals 
of a radical prostatectomy in excess of 40 percent from 
January 1, 2008, and in excess of 60 percent, since June 4, 
2008.  



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from January 1968 
to January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO decreased the 
evaluation of the "status post radical prostatectomy with 
bilateral pelvic lymph node dissection" to 40 percent 
(effective January 1, 2008).  

The Veteran filed a notice of disagreement with the RO 
decision in December 2007.  In February 2009, the Veteran 
stated he was filing for an increase in his prostate 
residuals.  In September 2009, the RO increased the 
evaluation for the status post radical prostatectomy to 
60 percent from June 4, 2008.  The issue of an increased 
rating for status post radical prostatectomy was merged into 
the current appeal.  


FINDINGS OF FACT

1.  The prostate cancer is cured and has not required 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, since October 2006.

2.  The Veteran was afforded notice of the proposed reduction 
pursuant to 38 C.F.R. § 3.105(e) in July 2007.

3.  In an October 2007 decision, the RO reduced the 
disability evaluation for the residuals of a radical 
prostatectomy from 100 percent to 40 percent, effective from 
January 1, 2008; the evidence pertaining to that period of 
time reflected the Veteran  changed absorbent materials 2 to 
4 times per day.  

4.  From June 4, 2008, the evidence shows that the Veteran 
changes absorbent materials more than 4 times per day, but 
does not reflect an exceptional disability picture.  


CONCLUSIONS OF LAW

1.  Reduction of a disability evaluation for the residuals of 
a radical prostatectomy, from 100 percent to 40 percent, 
effective January 1, 2008, was proper; restoration of a 
100 percent evaluation for the residuals of a status-post 
radical prostatectomy is not warranted.  38 U.S.C.A. § 1155, 
5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 
4.115a, Diagnostic Code (DC) 7528 (2009).  

2.  The criteria for a rating in excess of 40 percent from 
January 1, 2008, or in excess of 60 percent from June 4, 
2008, for residuals of a radical prostatectomy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.115a, DC 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

A July 2007 letter from the RO notified the Veteran of the 
proposed reduction in his evaluation.  He was told of the 
type of evidence he could submit and that VA had already 
gathered some evidence regarding his evaluation.  A recent 
decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), all available medical records have been 
associated with the file.  The Veteran received two VA 
examinations; one in June 2007 and another in April 2009.  
The Board finds that the duties to notify and assist have 
been met.  

II. Legal Criteria 

	A. Reduction or restoration 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2009).  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  

Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) 
(2009) (e.g., the Veteran requests a predetermination 
hearing), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See also, 
38 U.S.C.A. § 5112(b)(6) (West 2002).  

	B. Increased rating

        1.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        2. Rating the residuals of prostate cancer

Genitourinary disabilities are rated under DC 7528, which 
evaluates impairment resulting from malignant neoplasms of 
the genitourinary system.  According to this Diagnostic Code, 
if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, anti-neoplastic 
chemotherapy, or other therapeutic procedure, the residuals 
will be evaluated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
DC 7528 (2009).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2009).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence are covered.  Evidence 
that a condition requires the wearing of absorbent materials 
which must be changed less than two times per day 
necessitates a 20 percent evaluation.  Id.  Evidence that 
such a condition requires the wearing of absorbent materials 
which must be changed two to four times per day requires a 
40 percent disability evaluation.  Id.  The highest 
disability evaluation for voiding dysfunction, 60 percent, 
necessitates evidence of the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  Id.  

For renal dysfunction, a 100 percent rating requires one of 
the following: requiring regular dialysis; precluding more 
than sedentary activity from persistent edema and 
albuminuria; BUN more than 80mg%; creatinine more than 8 mg%; 
or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  Id.  An 80 percent 
rating requires one of the following: persistent edema and 
albuminuria with BUN 40 to 80 mg%; creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 
60 percent rating requires one of the following: constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
DC 7101.  

III. Analysis

	A. Reduction or restoration

As background, the Veteran was diagnosed with prostate cancer 
in October 2006 and underwent a prostatectomy at that time.  
The diagnostic code for malignant neoplasms of the 
genitourinary system, DC 7528, provides that a veteran is to 
be given a 100 percent rating following the end of procedures 
to combat the cancer.  38 C.F.R. § 4.115b.  After six months, 
the Veteran is given a VA examination and "any change in 
evaluation" is to be made in conjunction of the notice 
provisions of 38 C.F.R. § 3.105(e).  Id.  If there is no 
local reoccurrence or metastasis, the Veteran is to be rated 
under residuals involving voiding or renal dysfunction in 
38 C.F.R. § 4.115a.  

In July 2007, the RO notified the Veteran that it proposed to 
reduce the evaluation assigned for his genitourinary 
disability from 100 percent to 40 percent, and provided the 
Veteran 60 days to submit additional evidence.  The Veteran 
was notified that the disability was decreased to 40 percent 
effective January 1, 2008 as there was no showing that 
absorbent pads were changed more than 4 times per day.  The 
Veteran was properly notified of the reduction in evaluation 
under 38 C.F.R. § 3.105(e) (2009).  

The 100 percent evaluation for the Veteran's genitourinary 
disability was assigned, effective October 20, 2006, and 
continued until January 1, 2008.  Since the 100 percent 
evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c) (2009).  

Reexaminations reflecting improvement, physical or mental, in 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  The Board finds that improvement was 
demonstrated by an examination that was full, complete and 
sufficient to establish the current level of genitourinary 
impairment.  

An improvement in the Veteran's service-connected 
genitourinary disability was shown during a June 2007 VA 
examination.  The prostate cancer was noted to have been 
treated in October 2006 through prostatectomy, and had not 
required chemotherapy, radiation therapy or hormonal therapy 
since then.  At the time of the examination, the Veteran 
reported changing incontinence pads twice a day when he wore 
them.  The examination reported reflected that the examiner 
reviewed the Veteran's history.  Under DC 7528, a 40 percent 
evaluation is warranted when the evidence shows that a 
veteran's disability requires the wearing of absorbent 
materials which must be changed two to four times per day.  
38 C.F.R. § 4.115a.  

Other records supports that the 40 percent rating was 
appropriate.  A June 2007 VA urology record shows that stress 
urinary incontinence was improving slowly.  He wore a pad 
only when he went out.  In August 2007, a VA primary care 
record showed that under medications, a prescription for 
adult diapers was noted; the quantity was 96 for 30 days.  He 
was to use them as needed.  A September 2007 VA urology note 
states the Veteran wore 4 pads per day.  He had no 
obstructive voiding symptoms.  The Board concludes that at 
the time of the October 2007 rating reduction, the evidence 
reflected an actual improvement in the Veteran's 
genitourinary disability, such that a rating reduction from 
100 percent to 40 percent was proper.  

In sum, the Board finds that the June 2007 VA examination 
report and other records disclose an actual change in 
disability.  The prostate cancer was cured and had not 
required surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, since October 2006.  For the 
foregoing reasons, the Board finds that the evidence supports 
the reduction of the evaluation for the Veteran's service-
connected genitourinary disability from 100 percent to 
40 percent, effective January 1, 2008.  Consequently, there 
is no basis for restoring the previous 100 percent 
evaluation, as the evidence at the time of the October 2007 
rating decision showed that the 40 percent evaluation 
accurately reflected the severity of the Veteran's 
disability.  


	B. Increased rating

In December 2007, the Veteran submitted a notice of 
disagreement to the October 2007 rating decision stating: "I 
must change my pad more than 4 times a day/night.  I am 
requesting a 60 percent rating."  

An April 2008 VA primary care record shows the Veteran 
reported he was still having incontinence problems and stated 
he desired surgical intervention.  In September 2008, the 
Veteran went to the emergency room for another health 
concern.  At that time, it was noted he had "no loss of 
bladder or bowel."  

In February 2009, the Veteran filed an informal claim for an 
increase for his genitourinary condition or prostate cancer 
residuals.  In a March 2009 statement, the Veteran stated he 
had to change absorbent material more than 4 times per day.  
He stated he had to go several times per night but did not 
get up each time.  He stated he bought additional diapers at 
the drug store because he had to change more during the 
daytime.  

In April 2009, the Veteran received a genitourinary VA 
examination.  The Veteran's history was noted.  He stated 
that since his surgery he had trouble with urine 
incontinence.  He reported wearing six diapers per day.  If 
he did not wear diapers he would wet on himself and his 
clothing.  He had no weight gain or loss, anorexia or any 
other constitutional symptoms related to his genitourinary 
tract.  The report states: "Wears the diapers so it is not 
difficult to know exactly how much he would urinate, and he 
does go frequently throughout the day."  He wore the diapers 
at night.  He had no other complications related to his 
incontinence, meaning: no hesitancy, decreased stream, blood 
in urine, acute nephritis, renal colic, bladder stones, 
recurrent urinary tract symptoms, other surgery in the 
urinary tract, other neoplasms (other than the original), new 
catherizations, dilations, drainage procedures, diet therapy, 
or medications.  He saw a urologist every six months and had 
blood work.  Physical examination revealed normal penis and 
testicles which were normal in size and consistency.  

A June 11, 2009 VA urology record shows the Veteran stated he 
wore 3-4 pads per day.  This record also shows a PSA 
(prostate-specific antigen) test was taken and there is no 
indication of a reoccurrence of prostate cancer.  

A September 2009 RO rating decision cited to a June 4, 2008 
VA record which showed the Veteran reported persistent stress 
urinary incontinence soaking 5 pads daily (a June 4, 2009 
record is also cited but this appears to be a mistake as to 
the year).  This rating increased to the Veteran's evaluation 
to 60 percent (effective June 4, 2008).  

After reviewing the evidence of record, the Board finds that 
a rating higher than 40 percent is not warranted for the 
period from January 1, 2008 to June 3, 2008.  There is no 
medical evidence showing that the residual required that the 
Veteran change absorbent materials more than 4 times per day.  
In addition, based on the most current findings, the Board 
finds that an evaluation in excess of 60 percent for service-
connected genitourinary disability is not warranted for the 
period beginning on June 4, 2008.  The June 4, 2008 VA record 
showing the use of 5 pads per day could not be located in the 
claims file, however, the April 2009 VA examination does 
support that a 60 percent rating is warranted.  

An increase beyond a 60 percent rating for the time period 
from June 4, 2008 is not warranted.  The Veteran is receiving 
the maximum allowable rating under 38 C.F.R. § 4.115b, DC 
7528 and 38 C.F.R. § 4.115a for voiding dysfunction.  As for 
renal dysfunction, the April 2009 VA examination did not show 
renal dysfunction and specifically did not show poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion (as required under 38 C.F.R. 
§ 4.115a for a 80 percent rating for renal dysfunction).  A 
September 2008 VA record shows the Veteran's BUN and 
creatinine levels also do not meet the required levels for an 
increased rating.  The Veteran's current 60 percent 
evaluation is appropriate.  

The Board has considered the possibility of staged ratings 
under Hart v. Mansfield, 21 Vet. App. 509-510.  Further 
staged ratings are not warranted.  

As for a referral for extraschedular consideration, only 
regular doctor's appointments were required and no 
hospitalizations occurred.  Social Security Administration 
Disability records were associated with file and showed the 
Veteran was not working due to other disabilities; similarly 
the Veteran reported at the April 2009 VA examination he 
retired from work at age 51 due to back disabilities.  In the 
absence of evidence showing that the Veteran's residuals of a 
status-post radical prostatectomy resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); required frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards, 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1).  






ORDER

Reduction of a disability evaluation for the residuals of a 
radical prostatectomy, from 100 percent to 40 percent, 
effective January 1, 2008, was proper and restoration of a 
100 percent evaluation for the residuals of a status-post 
radical prostatectomy is denied.  

A rating in excess of 40 percent for the period from January 
1, 2008, or in excess of 60 percent since June 4, 2008, for 
the residuals of a status-post radical prostatectomy for the 
period, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


